Bbitt, J.
Defendant assigns as error the failure of the superior court to provide him with legal counsel.
G.S. 14-115 under which defendant was charged provides as follows: “Any person removing, exchanging or secreting any personal property on which a lien exists, with intent to prevent or hinder the enforcement of the lien, shall be guilty of a misdemeanor.” Inasmuch as the statute does not prescribe specific punishment for its violation, by virtue of G.S. 14-3 a person convicted of violating G.S. 14-115 would be subject to a fine, to imprisonment for a term not exceeding two years, or both, in the discretion of the court.
In State v. Morris, 275 N.C. 50, 165 S.E. 2d 245, filed 21 January 1969, our Supreme Court, in an opinion by Huskins, J., held that by virtue of the Sixth and Fourteenth Amendments to the Constitution of the United States, a defendant who is charged with a misdemeanor amounting to a serious offense has a constitutional right to the assistance of counsel during his trial; that a serious offense is one for which the authorized punishment exceeds six months imprisonment and $500 fine; and waiver of counsel may not be presumed from a silent record. The Court further held, as stated in. headnote 8, that where defendant is charged with a misdemeanor amounting to a serious offense and is not represented by privately-employed counsel, the presiding judge must (1) settle the question of defendant’s indigency and (2) if defendant is indigent, appoint counsel to represent him unless counsel is knowingly and understandingly waived; and these findings and determinations should appear of record. See decision of this Court in State v. Maness, 4 N.C. App. 658.
We conclude that the instant case is controlled by Morris, and for the reasons stated therein and in State v. Maness, supra, it is ordered that defendant be awarded a
New trial.
MalláRD, C.J., and Pariíer, J., concur.